DUMBAULD, Senior District Judge,
concurring.
I concur in the remand, for an evidentiary hearing to establish whether Sunlite’s attorney “possessed actual, implied, or apparent authority to consent to the judgment,” but solely because I think we are bound to do so by Surety Ins. Co. of California v. Williams, 729 F.2d 581, 582-83 (8th Cir.1984), and other Eighth Circuit cases.
In my opinion it is toying with the court, an affront and impediment to the due administration of justice, for parties to attempt to worm their way out of a reasonable settlement made in open court.1
Parties employing counsel in litigation are subject to the normal rules of the law of agency. They should know that settlement by the assent of the parties themselves is a favored method of disposition of cases, better than submission to a third party such as a judge or jury, who though objective and impartial may not understand the concerns of the parties as well as they do themselves.
Hence the parties should know that their counsel must be authorized at all times to make an appropriate settlement. Litigants must keep their counsel currently informed of the terms upon which they are agreeable to the disposition of pending litigation.2
*647This is especially true in the case at bar, where the settlement was sanctioned by a proceeding in open court. The Holts should have been present at this important stage of their case, rather than absent, if they thought their counsel incapable of conveying with precision the terms of their authorization to settle. As a consequence of their indifference they are inflicting an imposition on the district court to thresh old straw.3

. The reasonableness of the settlement may be inferred from its approval by the district court. Guarantee of a corporation’s liability by its principals is a common transaction if the corporation’s credit is less solid than that of substantial stockholders or officers.


. Perhaps, to avoid "satellite litigation” such as that with which we are now confronted, Rule 11 FRCP should be amended to make clear that counsel when settling a case have the authority to do so.


. This thankless task will produce "ennui” rather than "unspeakable pain.” Hence it would be an exaggeration to allude to the words of Aeneas when Dido asks him to recount the story of the fall of Troy:
"Infandum, regina, jubes renovare dolorem.” Vergil, Aeneid, II, line 3.